300 F.2d 904
PAN AMERICAN WORLD AIRWAYS, INC., Petitioner,v.CIVIL AERONAUTICS BOARD, Respondent,Seaboard World Airlines, Inc., Intervenor,Airline Transport Carriers, Inc., d/b/a California-Hawaiian Airlines, Inc., Intervenor,Flying Tiger Line, Inc., Intervenor,Saturn Airways, Inc., President Airlines, Inc., Capitol Airways, Inc., Intervenors.TRANS WORLD AIRLINES, INC., Petitioner,v.CIVIL AERONAUTICS BOARD, Respondent.Seaboard World Airlines, Inc., Intervenor,Airline Transport Carriers, Inc., d/b/a California-Hawaiian Airlines, Inc., Intervenor,Flying Tiger Line, Inc., Intervenor,Saturn Airways, Inc., President Airlines, Inc., Capitol Airways, Inc., Intervenors.
No. 16501.
No. 16502.
United States Court of Appeals District of Columbia Circuit.
Argued January 9, 1962.
Filed February 6, 1962.

Mr. Robert J. Corber, Washington, D. C., with whom Messrs. Hubert A. Schneider and William E. Miller, Washington, D. C., were on the brief, for petitioner in No. 16,501.
Mr. Warren E. Baker, Washington, D. C., with whom Mr. Albert L. Ledgard, Jr., Washington, D. C., was on the brief, for petitioner in No. 16,502.
Mr. O. D. Ozment, Associate Gen. Counsel, Litigation and Research, Civil Aeronautics Board, with whom Messrs. John H. Wanner, Gen. Counsel, Civil Aeronautics Board, Joseph B. Goldman, Deputy Gen. Counsel, Civil Aeronautics Board, William L. Howard, Jr., Atty., Civil Aeronautics Board, and Richard A. Solomon, Atty., Department of Justice, were on the brief, for respondent.


1
Messrs. Louis M. Kaplan and Joel H. Fisher, Washington, D. C., entered appearances for intervenor Seaboard World Airlines, Inc.


2
Messrs. Coates Lear and Jerrold Scoutt, Jr., Washington, D. C., entered appearances for intervenors Airline Transport Carriers, Inc., d/b/a California-Hawaiian Airlines, Inc.


3
Messrs. Norman L. Meyers and Ivan V. Kerno, Washington, D. C., entered appearances for intervenor Flying Tiger Line, Inc.


4
Mr. Albert F. Beitel, Washington, D. C., entered an appearance for intervenors Saturn Airways, Inc., President Airlines, Inc., and Capitol Airways, Inc.


5
Before WILBUR K. MILLER, Chief Judge, and BAZELON and BASTIAN, Circuit Judges.


6
PER CURIAM ORDER.


7
These cases came on for consideration on the transcript of the record before the Civil Aeronautics Board and were argued by counsel.


8
It appears that pending the decision of the Board in a proceeding entitled Transatlantic Charter Investigation, Docket No. 11908, the Board has adopted a policy of authorizing seasonal exemptions to certain "supplemental" and "cargo" carriers allowing them to operate transatlantic charter flights. Although the exemptions involved in the orders on review in these cases expired September 30, 1961, it does not appear that these petitions are moot as the problem is a recurring one. Southern Pacific Terminal Co. v. Interstate Commerce Comm., 219 U.S. 498, 515, 31 S. Ct. 279, 55 L. Ed. 310. As we are of the view that under the circumstances of these cases the Board properly exercised its statutory authority under Federal Aviation Act, § 416(b), 72 Stat. 754 (1958), 49 U.S.C.A. § 1386, it is


9
Ordered by the court that the orders of the Board on review in these cases be, and they are hereby, affirmed. Whether the Board may properly grant additional exemptions beyond the 1962 season, in the event that the certificate proceedings in Docket No. 11908 have not been concluded, is doubtful and the entry of this order is not to be taken as a precedent for granting any additional exemption. Accordingly, in the public interest, it is urged that those proceedings be speedily concluded. Cf. American Broadcasting Co. v. Federal Communications Commission, 89 U.S.App.D.C. 298, 307, 191 F.2d 492, 501-502.


10
Affirmed.


11
BAZELON, Circuit Judge.


12
I join in the result but intimate no opinion on the question whether the Board may properly grant additional exemptions beyond the 1962 season in the event the certificate proceedings in Docket 11908 have not been concluded. But see American Broadcasting Co. v. Federal Communications Commission, supra.